Powell, J.
The exception is to the overruling of a motion for a new trial. The order overruling the motion was passed on June 7, during the term of the court at which the defendant was tried. On July 10, while the term was still in session, the bill of exceptions was tendered and signed. If this had been a civil case, the tendering of the bill of exceptions would have been in time. Civil Code, §5539. Since it is a criminal case, it is governed by the provisions of section 5540 of the Civil Code, which prescribes that the bill of exceptions shall be tendered "within twenty days, from the rendi*88tion of the decision;” and the fact that the term had not expired when the bill of exceptions was tendered makes no difference. See Thompson v. McGhee, 93 Ga. 254 (19 S. E. 32).
Writ of error dismissed.